OPINION OF THE COURT
SEITZ, Chief Judge.
Plaintiffs appeal the district court’s denial of a new trial after a jury verdict for the defendants in a medical malpractice suit under the Pennsylvania Wrongful Death and Survival Acts.
Plaintiffs’ decedent, Robert M. Vogan, age 11, fractured his wrist and jaw in a sledding accident. Defendant Byers, a general surgeon, conducted an examination of decedent at the hospital and called in an oral surgeon to operate on decedent and wire his jaw. During the operation, the decedent became cyanotic due to insufficient oxygenation of the blood and died. This action followed.
At trial, plaintiffs sought to prove that one of decedent’s ribs had been broken in the accident and had punctured his left lung; that the pressurized anesthetic used in the operation had leaked through this puncture into the chest cavity, causing a tension pneumothorax which led to cardiac arrest, anoxia, and finally death; that defendant Byers negligently failed to discover the broken rib and puncture; and that defendant Duker, the anesthesiologist, negligently ordered the administration of an inhalation type *545of anesthesia without examining the decedent.
During their case in chief, plaintiffs, over objection, introduced into evidence the records of the coroner’s office including a report by Dr. William Zeiler of an autopsy performed the day decedent died. This report, which contained a finding of a broken rib, indicated that plaintiffs’ theory of the cause of death was “the most likely sequence of events.” In reliance on the autopsy findings, plaintiffs’ expert witness, Dr. Robert Tuby, testified that he concurred in Dr. Zeiler’s diagnosis.
On cross-examination of Dr. Tuby, it was brought out that just before trial Dr. Zeiler had placed in the hospital records an Addendum to his original report. On the basis of new information received from Dr. John Van Kirk, who had been present at both the operation and the autopsy, Dr. Zeiler speculated in the Addendum that decedent’s rib was broken by heart massage during the operation and that, in light of recent advances in medical knowledge, decedent’s rectal temperature of 107.8° “strongly suggests” that death was caused by malignant hyperpyrexia or hy-perthermia (a chemical reaction to anesthesia causing an extreme rise in body temperature), instead of a tension pneumothorax as originally diagnosed. The Addendum further stated that the condition noted has a familial tendency and for this reason should be explained to the family.
After Dr. Tuby testified on redirect examination that the Addendum did not change his opinion, defendants moved for its admission into evidence. Their motion was granted by the district court over plaintiffs’ objection, and the correctness of this ruling is the sole issue now before us.
 Plaintiffs say the admission of the Addendum constituted error because (1) it contained nothing upon which Dr. Tuby based his opinion, and (2) it was not admissible under either the federal or state Business Records Acts (28 U.S.C. § 1732; Pa.Stat.Ann. tit. 28, § 91b). We agree that it was error for the district court to have admitted the Addendum over objection during the cross-examination of plaintiffs’ witness. Furthermore, we think the requisites for admissibility under the Business Records Acts were not satisfied in the present case. In addition to the fact that Dr. Zeiler’s preparation of the Addendum was not even remotely contemporaneous with the autopsy, his report of decedent’s temperature and the conclusions he drew therefrom were based not upon any findings made at the autopsy but, rather, upon hearsay concerning an operation at which he was not present and which he had no duty to report. We therefore conclude that it was error for the district court to admit the Addendum as proof of the ultimate issue in litigation and thereby deny plaintiffs the opportunity to cross-examine Dr. Zeiler on his opinion. Nevertheless, we are satisfied from an examination of the evidence that the erroneous admission of the Addendum was harmless.
The Addendum suggests that the decedent died of malignant hyperpyrexia. The major part of the defense to this action was predicated on establishing that decedent had in fact died from this phenomenon, which the medical profession apparently has no known method of predicting, rather than from a tension pneumothorax caused by an undiscovered broken rib and lung puncture. Indeed, Dr. Van Kirk, whose observations formed the basis for the Addendum, was called by defendants, testified at length in support of his opinion that death was caused by malignant hyperpyrexia, and was subjected to probing cross-examination by plaintiffs’ counsel.
It is not suggested by plaintiffs that Dr. Van Kirk’s testimony was inadmissible. « Thus, the jury had before it medical testimony arriving at an opinion which coincided with and was merely *546cumulative of that contained in the Addendum. See Woods v. National Life & Accident Ins. Co., 380 F.2d 843 (3rd Cir. 1967). Particularly since this testimony was developed through one who was present in the operating room during the final stages of the crisis, Dr. Zeiler’s after-the-fact opinion in the Addendum added little in the way of corroboration to defendants’ case. Considering the content of the Addendum in light of all the evidence, plaintiffs’ inability to cross-examine Dr. Zeiler was not crucial.
We conclude that the erroneous admission of the Addendum was harmless. The judgment of the district court will be affirmed.